Citation Nr: 1508989	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left eye disorder, to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2013, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran has not been diagnosed with PTSD at any time during the pendency of his appeal.

2.  The most probative evidence of record shows that an acquired psychiatric disorder other than PTSD is not related to service.

3.  The most probative evidence of record shows that a left eye disorder is not related to service-connected diabetes mellitus or service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not caused or aggravated by a service-connected disability and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A left eye disorder was not caused or aggravated by service-connected diabetes mellitus and was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letter the RO provided the Veteran in August 2010, prior to the September 2011 rating decision that denied service connection for PTSD, and the letters the RO provided the Veteran in October 2011 and March 2012, prior to the July 2012 rating decision that denied service connection for a left eye disorder, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Moreover, there has not been any contentions raised regarding improper or inadequate notice. 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records including his records from the St. Louis VA Medical Center and the VetCenter in substantial compliance with the remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In addition, the Veteran was examined for VA purposes in connection with his claims, including as directed by the Board in its December 2013 Remand.  Collectively, these examinations are adequate to resolve the appeal, as they reflect a review of the record and express sound etiology opinions.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's electronic claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Also, specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014).

If the evidence establishes the Veteran engaged in combat, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

A Veteran's lay testimony alone also may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3) .

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  PTSD

Service personnel records show the Veteran served in the Republic of Vietnam from November 1968 to December 1969 as a cannoner with C Battery, 1st Battalion, 92nd Artillery.  A counselor with a Vet Center documented his assessment that the Veteran reported symptoms of PTSD to him in July 2010, and that the Veteran "seems to meet criteria per DSM," but he referred the Veteran to a VA Medical Center to confirm the diagnosis, writing, "Will be referred for confirmed diagnosis of PTSD-Refer to VAMC primary care provider."  Later dated records from 2012, show PTSD symptoms were being addressed in group therapy at the Vet Center, but a formal diagnosis of PTSD is not shown in these records.  Similarly, no diagnosis of PTSD is seen in any other medical record.  A March 2010 VA PTSD screening was negative, and when examined for VA purposes in June 2011 to ascertain if the Veteran had a diagnosis of PTSD, the examiner, after a review of the record on appeal and making specific references to the claimed stressors while stationed in the Republic of Vietnam, did not diagnose PSTD.  The examiner reached this conclusion because, while the Veteran "experienced, witness[,] or was confronted with an event or circumstance that involved actual or threatened death or serious injury ([i.e.,] tried to save LT Smith who was injured in the carotid area) however the Vet[eran's] response to the event was not a state of fear[,] helpless, or horror.  When asked about intrusive thoughts[,] the Vet[eran] never mentioned about seeing LT Smith die . . . it was 45 days without taking a bath . . . had to survive the elements.  Intrusive thoughts and dreams were not about the casualties."  

Although the Veteran, and other lay persons maintain the Veteran has PTSD, they are not shown competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  

Accordingly, since a condition precedent for establishing service connection is the diagnosis of the claimed disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection for PTSD must be denied.  

b.  An Acquired Psychiatric Disorder Other Than PTSD

As to direct service connection for an acquired psychiatric disorder other than PTSD under 38 C.F.R. § 3.303, service treatment records, including the July 1970 separation examination, are negative for a history, treatment, or a diagnosis of a psychiatric disorder.  In fact, at the separation examination it was specifically noted that his psychiatric examination was normal.  

Similarly, the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  Therefore, the Board also finds that service connection cannot be granted on a presumptive basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, the post-service record does no show that the Veteran had ongoing problems with an acquired psychiatric disorder since service.  The record is silent as to any such complaints until the 2000's.  Furthermore, the record is negative for any medical opinion finding a relationship between any such current acquired psychiatric and a disease or injury of service origin.  All these factors weigh against the claim, and the lay statements linking current disability to service are not probative pieces of evidence because those making the assertions are not shown to possess the medical expertise necessary to offer such opinions.  

Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

c.  The Left Eye Disorder

The Veteran and his representative claim that the appellant's current left eye disorder is due to his service-connected diabetes mellitus and therefore secondary service connection is warranted under 38 C.F.R. § 3.310. 

However, after a review of the record on appeal and an examination of the Veteran, the April 2012 VA examiner opined as follows:

It is less likely than not that the veteran has any eye condition that is related to his service connected diabetes mellitus.  

No ophthalmic manifestion of diabetes mellitus is note[d] in either eye.  No diabetic retinopathy is noted.  The cataract in the left eye is average (sic) related as was the cataract in the right eye prior to his cataract surgery.  

The veteran has profound vision loss in the left eye that is most likely due to a central retinal vein occlusion.  A central retinal vein occlusion causes a painless loss of vision which can be severe and permanent.  It is most often caused by hardening of the arteries (atherosclerosis) and the formation of a blood clot.  Risk factors for retinal vein occlusion include atherosclerosis, diabetes and high blood pressure (hypertension).  Diabetes does not cause a central retinal vein occlusion . . .

Similarly, a January 2014 opinion by another VA examiner was adverse to the claim.  This person wrote:   

The veteran was diagnosed with diabetes mellitus on or about 03/09/10.  At the first VAMC ophthalmology exam on 04/07/10, the veteran reported 'slowly progressive' vision loss in the left eye 'for approximately months to several years.'  This predates his diagnoses with diabetes mellitus.  The central retinal vein occlusion that caused his loss of vision in the left eye occurred well before his diagnoses with diabetes mellitus.  The veteran was then referred to the retina clinic and was seen by the retinal specialist on 05/03/10.  At that exam, the specialist wrote 'referred for long-standing decreased vision OS x approximately 10 years with shunt vessels seen on exam.'  
The following reasons for the opinion are noted: 1. Shunt vessels noted on the retina indicate that this condition of lack of blood supply (as in the veteran's central retinal vein occlusion) occurred some time in the past and is not a recent event, as it takes years for shunt vessels to develop.

2.  Review of the veteran's medical records shows a history of elevated blood pressure.  The highest recorded blood pressure was 188/106 noted on 9/20/05.  Hypertension is a major risk factor for central retinal vein occlusion, as is atherosclerotic vessel disease ('hardening of the arteries').  Atherosclerosis may be accelerated in diabetes mellitus.

3.  To clarify the statement regarding diabetes and central retinal vein occlusion - diabetes does not cause blood clots nor does it make one more susceptible to blood clots.

4.  The exact cause of the occlusion of the central retinal vein is not known.  Several local and systemic factors play a role in the pathological closure of the central retinal vein.  The central retinal artery and vein share a common sheath as they exit the optic nerve head and pass through a narrow opening in the lamina cribrosa.  Because of this narrow entry in the lamina cribrosa, the vessels are in a tight compartment with limited space for displacement.  This anatomical position predisposes to clot formation in the central retinal vein by various factors, including slowing of the blood stream, changes in the vessel wall, and changes in the blood.

Arteriosclerotic changes in the central retinal artery transform the artery into a rigid structure and impinge upon the pliable central retinal vein, causing hemodynamic disturbances, endothelial damage, and thrombus formation.  This mechanism explains the fact that there will be an associated arterial disease with CRVO.  However, this association has not been proven consistently, and various authors disagree on this fact.

Occlusion of the central retinal vein leads to the backup of the blood in the retinal venous system and increased resistance to venous blood flow.  This increased resistance causes stagnation of the blood and ischemic damage to the retina. 

These adverse opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Board finds the VA medical opinions more probative than the lay claims from the appellant, his wife, and his representative because the VA examiners possess greater medical expertise.  

As the most probative evidence of record fails to establish a relationship between the Veteran's current left eye disorder and his service-connected diabetes a basis to award service connection for a left eye disorder on a secondary basis has not been presented.  

As to service connection based on its onset in service due to an in-service disease or injury, it is observed that no eye injury or disease is reflected in the service treatment records, although an October 1968 record shows the Veteran was seen for a complaint of "pain in neck & eyes hurt," for which he appears to have been provided medicine.  Significantly, no further eye issues are identified and when examined at service separation, the Veteran specifically denied any eye problems, none were found when examined, and his visual acuity was normal (20/20).  Post service records fail to show a history or a diagnosis of a left eye disorder for decades.  Indeed at the 2003 VA Agent Orange registry examination, only glasses for reading and distance was noted, indicative of simply a refractive error, for which service connection is not permitted.  It was not until 2010 that any records contained any discuss about eye impairment other than refractive error.  None of these associated the findings with service.  
In these circumstances, there is no reasonable basis to link any current left eye disability to an in-service disease or injury.  Accordingly, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied. 

Service connection for a left eye disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





















As to direct service connection under 38 C.F.R. § 3.303 for an eye disorder diagnosed as refractive error/myopia, the Board finds that any such claim must be denied as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.

As to direct service connection under 38 C.F.R. § 3.303 for an eye disorder diagnosed as refractive error/myopia based on a superimposed disease or injury, the Board notes that an October 1968 service treatment record documented the Veteran's complaints of eye pain and the July 1970 separation examination noted a scar over the left eye.  However, service treatment records are otherwise silent as to a left eye injury, symptoms of a left eye disorder, and/or a diagnosis of a left eye disorder.  In fact, when examined for separation in July 1970 it was specifically opined that his vision was 20/20 and his eye examination was normal.  Moreover, the Board finds the normal July 1970 separation examination more probative than any current claims by the Veteran, his wife, or his representative regarding the appellant having sustained an injury to the left eye in-service and this injury caused his current refractive error/myopia.  Therefore, the Board finds that the preponderance of the evidence is against any claim for service connection for an eye disorder diagnosed as refractive error/myopia based on a superimposed disease or injury.  See VAOPGCPREC 82-90.

As to direct service connection under 38 C.F.R. § 3.303 for an eye disorder other than refractive error/myopia, as noted above, an October 1968 service treatment record documented the Veteran's complaints of eye pain and the July 1970 separation examination noted a scar over the left eye. However, service treatment records are otherwise silent as to a left eye injury, symptoms of a left eye disorder, and/or a diagnosis of a left eye disorder.  In fact, when examined for separation it was specifically opined that his eye examination was normal.  Post-service records, including the September 1970 VA examination, fail to show a history or a diagnosis of a left eye disorder until 2000.  In this regard, the Board notes that the 2010 treatment records that first documented the Veteran's complaints, diagnoses, and treatment for a left eye disorder other than refractive error/myopia noted that he had a history of central retinal vein occlusion (CRVO) in the left eye that was approximately 10 years old.  Moreover, no medical opinion links the current left eye disorders (i.e., CRVO, cataracts, and status post pars plana vitrectomy (PPV)) to service and any contentions of complaints of adverse symptomatology caused by his left eye disorder since service are belied by the absence of complaints in the records dated between separation from service in 1970 and the first diagnosis of a left eye disorder in approximately 2000.  Likewise, neither the Veteran, his wife, nor his representative have the medical expertise to associate a left eye disorder to service.  Accordingly, a basis to award service connection for a left eye disorder other than refractive error/myopia on a direct basis has not been presented.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  















Department of Veterans Affairs


